     Case 2:20-cv-01505-AB-JEM Document 29 Filed 08/31/20 Page 1 of 2 Page ID #:536


1
2
3
4
5
6
7
8
9                                UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11    GEORGE VAN HEEL, Individually and                 CASE NO.: 2:20-cv-01505-AB-JEM
      on behalf of all others similarly situated,
12
                    Plaintiff,                          ORDER RE: STIPULATED
13                                                      PROTECTIVE ORDER
            vs.                                         PRECLUDING DISCLOSURE OF
14                                                      CONFIDENTIAL, PROPRIETARY,
      GCA EDUCATION SERVICES, INC.;                     AND/OR PRIVATE INFORMATION
15    GCA SERVICES GROUP, INC.; GCA
      SERVICES GROUP OF CALIFORNIA,                     Complaint Filed:   December 17, 2019
16    INC.; and DOES 1 through 25, inclusive,           FAC Filed:         April 1, 2020
                                                        Trial:             October 19, 2021
17                  Defendants.
18
19                                              ORDER
20
21          Having considered Plaintiff GEORGE VAN HEEL (“Plaintiff”) and Defendant
22    GCA EDUCATION SERVICES, INC.’s (“GCA”) Stipulated Protective Order
23    Precluding Disclosure of Confidential, Proprietary, and/or Private Information, filed on
24    August 28, 2020, and for good cause shown, the Court hereby makes the Stipulated
25    Protective Order an Order of the Court.
26    ///
27    ///
28    ///

      CASE NO.: 2:20-cv-01505-AB-JEM                1         ORDER RE: STIPULATED PROTECTIVE
                                                                                       ORDER
     Case 2:20-cv-01505-AB-JEM Document 29 Filed 08/31/20 Page 2 of 2 Page ID #:537


1              Pursuant to the Stipulated Protective Order, the Court authorizes GCA to produce
2     to Plaintiff’s counsel the names, personal telephone numbers, personal mailing addresses,
3     and personal email addresses to the extent such information is in GCA’s HRIS or payroll
4     system, of GCA’s current and former employees for the time period of December 17,
5     2015 to present, which would otherwise be protected by such employees’ right to privacy
6     subject to the completion of a privacy-opt out process.
7
8     IT IS SO ORDERED.
9     Dated: 8/31/2020                                ___________________________________
                                                      Hon. John E. McDermott
10
                                                      United Stated Magistrate Judge
11
12
13
14
15
16
17
      4830-4913-4534, v. 2
18
19
20
21
22
23
24
25
26
27
28

      CASE NO.: 2:15-cv-05689-SJO-AFM             2                        [PROPOSED] ORDER
